EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Rosenbaum (Reg. No. 57,364) on 18 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A platform 
a memory 
a processor 
establishing connection with a set of external systems and databases 
rendering a new exploration or (GUI) based on user inputs;
identifying a sub-set of systems from the set of external systems and databases 
displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information;
identifying a target system[[s]] associated with a target operation/operation-group selected by [[the]] a user;
transmitting the target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation[[,]] and a write operation to control the target system[[s,]];
capturing user inputs and perform one of the read operation and the write operation to control the target system[[s]] based on the user inputs;
receiving data from the target system, wherein the data is received in response to execution of the operation/operation-group over the target system;
discovering a subset of best fit templates, from a set of saved templates or templates generated in real-time, based on [[the]] a type of data received from the target system and a set of predefined rules, wherein the subset of best fit templates enables transmitting data to the target system to write back to the target system to control the target system[[s]] and receiving data from the target system for data visualization;
displaying a set of attributes associated with the subset of best fit templates;
rendering a target template from the subset of best fit templates on the new exploration or existing exploration based on user inputs or based on one or more predefined rules from the set of predefined rules, wherein the target template is rendered in interactive or non-interactive mode;
generating a notification event, wherein the notification event is indicative of a change in the new exploration or existing exploration;
transmitting the notification event to one or more listeners interested in the target template;
rendering the target template on the new exploration or existing exploration;
executing the target template by extracting an execution model from the target template, wherein the execution model is a graph representing [[the]] a set of template operations stored in a definition of the target template;
generating instructions to run an execution plan, wherein the execution plan is generated based on the set of template operations stored;
executing each operation from the execution plan in interactive or non-interactive mode;
prompting the user to provide inputs for a current operation to be executed when user input is required for execution of the current operation, wherein an interactive user interface [[UI]] element is rendered to capture the user input, wherein each operation from the execution plan is executed based on the user provided;
receiving data generated by the target system in response to [[the]] each operation executed from the execution plan; and
visualizing the data on the target template rendered on the GUI based on the data received from the target system in [[the]] a data store.

2. (Currently Amended) The platform external systems and databases are registered over a service registry.

3. (Currently Amended) The platform new exploration or existing exploration or inputs provided by the user.

4. (Currently Amended) The platform /operation-groups.

5. (Currently Amended) The platform 

6. (Currently Amended) The platform an execution engine is not sufficient for execution of the target operation/operation-group.

7. (Currently Amended) The platform wherein an exploration node corresponding to the form node is added to [[the]] a current exploration associated with [[a]] the new exploration or [[the]] existing

8. (Currently Amended) The platform 

9. (Currently Amended) The platform target operation associated with the target system, and wherein the execution is transferred to another system when the user inputs on the user input form corresponds to a[[n]] target operation associated with the other system.

10. (Currently Amended) The platform 

11. (Currently Amended) The platform a type of [[the]] new data generated by the target system and determine [[the]] a destination data container, when the new data is generated upon execution of the target operation.

12. (Currently Amended) The platform 

13. (Currently Amended) The platform 

14. (Currently Amended) The platform 

15. (Currently Amended) The platform in real-time based on predefined criteria[['s]], wherein the predefined criteria[['s]] comprise best outcomes, popularity, relevance, creators, type of exploration or expected execution time and wherein the real-time templates are generated using artificial intelligence [[AI]] and Machine learning.

16. (Currently Amended) The platform a template repository is configured to maintain the set of saved templates, wherein the set of saved templates comprise [[of]] one or more templates created by the user, one or more templates published by other users of the platform, and one or more system generated templates.

17. (Currently Amended) The platform 16, wherein the one or more system generated templates are generated based on analysis of explicit feedback provided by user, wherein the one or more system generated templates are templates generated based on the set of predefined rules, wherein the set of predefined rules comprise implicit feedback captured from users’ behavior, wherein the users’ behavior is derived from users’ usage patterns, time spent by user with certain visualizations or data, and computations performed by user on the data.

18. (Currently Amended) The platform the target system.

19. (Currently Amended) A method for interactive and non-interactive execution and rendering of templates, wherein the method comprises steps for:
establishing, by a processor 
rendering, by the processor (GUI) based on user inputs;
identifying, by the processor 
displaying, by the processor 
identifying, by the processor a user;
transmitting, by the processor and a write operation to control the target system[[,]];
capturing user inputs and perform one of the read operation and the write operation to control the target system based on the user inputs;
receiving, by the processor operation/operation-group over the target system;
discovering, by the processor a type of data received from the target system and a set of predefined rules, wherein the subset of best fit templates enables transmitting data to the target system to write back to the target system in order to control the target system and receiving data from the target system for data visualization;
displaying, by the processor 
rendering, by the processor target template is rendered in interactive or non-interactive mode;
generating, by the processor a change in the new exploration or existing exploration;
transmitting, by the processor 
rendering, by the processor 
executing, by the processor an execution model from the target template, wherein the execution model is a graph representing [[the]] a set of template operations stored in a definition of the target template[[.]];
generating, by the processor template operations stored;
executing, by the processor 
prompting, by the processor current operation, wherein an interactive user interface [[UI]] element is rendered to capture the user input, wherein each operation from the execution plan is executed based on the user provided;
receiving, by the processor each operation executed from the execution plan; and
visualizing, by the processor target template rendered on the GUI based on the data received from target system in [[the]] a data store.

20. (Currently Amended) A non-transitory computer program product having embodied thereon a computer program for interactive and non-interactive execution and rendering of templates, the computer program , when executed by a computing device, performs steps comprising:

(GUI) based on user inputs;


a user;
and a write operation to control the target system[[,]];
capturing user inputs and perform one of the read operation and the write operation to control the target system based on the 
operation/operation-group over the target system;
a type of data received from the target system and a set of predefined rules, wherein the subset of best fit templates enables transmitting data to the target system to write back to the target system in order to control the target system and receiving data from target system for data visualization;

predefined rules from the set of predefined rules, wherein the target template is rendered in interactive or non-interactive mode;
a change in the new exploration or existing exploration;


an execution model from the target template, wherein the execution model is a graphical representation of [[the]] a set of template operations stored in a definition of the target template;
template operations stored;
executing each operation from the execution plan in interactive or non-interactive mode;
current operation, wherein an interactive user interface [[UI]] element is rendered to capture the user input, wherein each operation from the execution plan is executed based on the user provided;
each operation executed from the execution plan; and
visualizing the data on the target template rendered on the GUI based on the data received from target system in [[the]] a data store.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 24 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent 11,176,169 and U.S. Patent Application 16/960,643 (U.S. Pre-Grant Publication 2020/0348952 A1) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bates et al. (US 2011/0173680 A1); Chakra et al. (US 2013/0103677 A1); and Miller et al. (US 2018/0032570 A1) are the closest prior art on record. Bates teaches
establishing connection with a set of external systems and databases (see Bates [0055], the “heterogeneous computer processes, services and workflows” are external systems and databases);
rendering a new exploration or existing exploration over a graphical user interface (GUI) based on user inputs (see Bates [0092], the rendered “user interface” is a new or existing exploration);
identifying a sub-set of systems from the set of external systems and databases based on a context information (see Bates [0092]-[0093], a sub-set of systems is identified based on the context information of the “list of pre-defined actions for the user to choose from”);
displaying a set of operations/operation-groups associated with the sub-set of systems based on the context information (see Bates [0092]-[0093], “actions”);
identifying a target system associated with a target operation/operation-group selected by a user (see Bates [0092]-[0093] and [0067], each action identifies a “list of targets,” i.e., a target system);
transmitting the target operation/operation-group execution request to the target system, wherein the target operation/operation-group is associated with one of a read operation and a write operation to control the target system (see Bates [0092]-[0095], “target is invoked with the appropriate context-driven action parameter values”);
capturing user inputs and perform one of the read operation and the write operation to control the target system based on the user inputs (see Bates [0091], “user entry” user inputs are captured “at the time of selection”); and
receiving data from the target system, wherein the data is received in response to execution of the operation/operation-group over the target system (see Bates [0096], “results of analytic queries”).

	Chakra teaches in paragraph [0054] a subset of best fit templates and rendering a target template by determining “which type of visualizations may be most useful in presenting the data.” Likewise, Miller teaches in [0245] that a “template can include users selectable widgets of varying types and styles to display KPI information.” However, these references do not teach
wherein the subset of best fit templates enables transmitting data to the target system to write back to the target system to control the target system;
executing the target template by extracting an execution model from the target template, wherein the execution model is a graph representing a set of template operations stored in a definition of the target template;
generating instructions to run an execution plan, wherein the execution plan is generated based on the set of template operations stored;
executing each operation from the execution plan in interactive or non-interactive mode;
prompting the user to provide inputs for a current operation to be executed when user input is required for execution of the current operation, wherein an interactive user interface element is rendered to capture the user input, wherein each operation from the execution plan is executed based on the user input provided;
receiving data generated by the target system in response to each operation executed from the execution plan; and
visualizing the data on the target template rendered on the GUI based on the data received from the target system in a data store.

These limitations, in combination with the additional features of claims 1, 19, and 20 considered as a whole, therefore amount to allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159